


109 HR 5374 IH: To amend the Federal Election Campaign Act of 1971 to ban

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5374
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Linder introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to ban
		  soft money, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Ban it
			 All, Ban it Now Act.
		2.Expansion of
			 current Ban on use of soft money by political parties and candidates
			(a)In
			 generalSection 323 of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 441i) is amended to read as
			 follows:
				
					323.Soft money of
				political parties
						(a)National
				committees
							(1)In
				generalA national committee of a political party (including a
				national congressional or Senatorial campaign committee of a political party)
				may not solicit, receive, or direct to another person a contribution, donation,
				or transfer of funds or any other thing of value, or spend any funds, that are
				not subject to the limitations, prohibitions, and reporting requirements of
				this Act.
							(2)ApplicabilityThe
				prohibition established by paragraph (1) applies—
								(A)to any such
				national committee, any officer or agent acting on behalf of such a national
				committee, and any entity that is directly or indirectly established, financed,
				maintained, or controlled by such a national committee; and
								(B)to all activities
				of such committee and the persons described in subparagraph (A), including the
				construction or purchase of an office building or facility, the influencing of
				the reapportionment decisions of a State, and the financing of litigation
				relating to the reapportionment decisions of a State.
								(b)State, district,
				and local committeesAny amount that is expended or disbursed for
				Federal election activity by a State, district, or local committee of a
				political party (including an entity that is directly or indirectly
				established, financed, maintained, or controlled by a State, district, or local
				committee of a political party and an officer or agent acting on behalf of such
				committee or entity), or by an association or similar group of candidates for
				State or local office or individuals holding State or local office, shall be
				made from funds subject to the limitations, prohibitions, and reporting
				requirements of this Act.
						(c)Fundraising
				costsAn amount spent by a person described in subsection (a) or
				(b) to raise funds that are used, in whole or in part, for expenditures and
				disbursements for a Federal election activity shall be made from funds subject
				to the limitations, prohibitions, and reporting requirements of this
				Act.
						(d)Tax-Exempt
				organizationsA national, State, district, or local committee of
				a political party (including a national congressional or Senatorial campaign
				committee of a political party), an entity that is directly or indirectly
				established, financed, maintained, or controlled by any such national, State,
				district, or local committee or its agent, and an officer or agent acting on
				behalf of any such party committee or entity, shall not solicit any funds for,
				or make or direct any donations to—
							(1)an organization
				that is described in section 501(c) of the Internal Revenue Code of 1986 and
				exempt from taxation under section 501(a) of such Code (or has submitted an
				application for determination of tax exempt status under such section) and that
				makes expenditures or disbursements in connection with an election for Federal
				office (including expenditures or disbursements for Federal election activity);
				or
							(2)an organization
				described in section 527 of such Code (other than a political committee, a
				State, district, or local committee of a political party, or the authorized
				campaign committee of a candidate for State or local office).
							(e)Federal
				candidates
							(1)In
				generalA candidate, individual holding Federal office, agent of
				a candidate or an individual holding Federal office, or an entity directly or
				indirectly established, financed, maintained or controlled by or acting on
				behalf of 1 or more candidates or individuals holding Federal office, shall
				not—
								(A)solicit, receive,
				direct, transfer, or spend funds in connection with an election for Federal
				office, including funds for any Federal election activity, unless the funds are
				subject to the limitations, prohibitions, and reporting requirements of this
				Act; or
								(B)solicit, receive,
				direct, transfer, or spend funds in connection with any election other than an
				election for Federal office or disburse funds in connection with such an
				election unless the funds—
									(i)are not in excess
				of the amounts permitted with respect to contributions to candidates and
				political committees under paragraphs (1), (2), and (3) of section 315(a);
				and
									(ii)are not from
				sources prohibited by this Act from making contributions in connection with an
				election for Federal office.
									(2)State
				lawParagraph (1) does not apply to the solicitation, receipt, or
				spending of funds by an individual described in such paragraph who is also a
				candidate for a State or local office solely in connection with such election
				for State or local office if the solicitation, receipt, or spending of funds is
				permitted under State law and refers only to such State or local candidate, or
				to any other candidate for the State or local office sought by such candidate,
				or both.
							(3)Fundraising
				eventsNotwithstanding paragraph (1), a candidate or an
				individual holding Federal office may attend, speak, or be a featured guest at
				a fundraising event for a State, district, or local committee of a political
				party.
							(4)Limitation
				applicable for purposes of solicitation of donations by individuals to certain
				organizationsIn the case of the solicitation of funds by any
				person described in paragraph (1) on behalf of any entity described in
				subsection (d) which is made specifically for funds to be used for activities
				described in clauses (i) and (ii) of section 301(20)(A), or made for any such
				entity which engages primarily in activities described in such clauses, the
				limitation applicable for purposes of a donation of funds by an individual
				shall be the limitation set forth in section 315(a)(1)(D).
							(f)State
				candidates
							(1)In
				generalA candidate for State or local office, individual holding
				State or local office, or an agent of such a candidate or individual may not
				spend any funds for a communication described in section 301(20)(A)(iii) unless
				the funds are subject to the limitations, prohibitions, and reporting
				requirements of this Act.
							(2)Exception for
				certain communicationsParagraph (1) shall not apply to an
				individual described in such paragraph if the communication involved is in
				connection with an election for such State or local office and refers only to
				such individual or to any other candidate for the State or local office held or
				sought by such individual, or
				both.
							.
			(b)Conforming
			 certain definitions
				(1)Federal election
			 activitySection 301(20) of such Act (2 U.S.C. 431) is amended to
			 read as follows:
					
						(20)Federal
				election activity
							(A)In
				generalThe term Federal election activity
				means—
								(i)voter registration
				activity;
								(ii)voter
				identification, get-out-the-vote activity, or generic campaign activity
				conducted in connection with an election in which a candidate for Federal
				office appears on the ballot (regardless of whether a candidate for State or
				local office also appears on the ballot); or
								(iii)a public
				communication that refers to a clearly identified candidate for Federal office
				(regardless of whether a candidate for State or local office is also mentioned
				or identified) and that promotes or supports a candidate for that office, or
				attacks or opposes a candidate for that office (regardless of whether the
				communication expressly advocates a vote for or against a candidate).
								(B)Excluded
				activityThe term Federal election activity does not
				include an amount expended or disbursed by a State, district, or local
				committee of a political party for—
								(i)a
				public communication that refers solely to a clearly identified candidate for
				State or local office, if the communication is not a Federal election activity
				described in subparagraph (A)(i) or (ii);
								(ii)a
				contribution to a candidate for State or local office, provided the
				contribution is not designated or used to pay for a Federal election activity
				described in subparagraph (A); or
								(iii)the costs of
				grassroots campaign materials, including buttons, bumper stickers, and yard
				signs, that name or depict only a candidate for State or local
				office.
								.
				(2)Mass
			 mailingSection 301(23) of such Act (2 U.S.C. 431(23)) is amended
			 by striking 30-day period and inserting 1-year
			 period.
				(3)Telephone
			 bankSection 301(24) of such Act (2 U.S.C. 431(24)) is amended by
			 striking 30-day period and inserting 1-year
			 period.
				3.Ban on use of soft
			 money by corporations and labor organizations for nonpartisan voter
			 registration and get-out-the-vote activitiesSection 316(b)(2) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441b(b)(2)) is amended by striking (B) nonpartisan
			 registration and get-out-the-vote campaigns and all that follows
			 through and (C) and inserting and (B).
		4.Ban
			 on use of soft money for get-out-the-vote activities by certain
			 organizationsTitle III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following new
			 section:
			
				325.Ban on use of nonfederal funds for get-out-the-vote
		  activities by certain organizations(a)In
				GeneralAny amount expended or disbursed for get-out-the-vote
				activities by any organization described in subsection (b) shall be made from
				amounts subject to the limitations, prohibitions, and reporting requirements of
				this Act.
					(b)Organizations
				describedAn organization described in this subsection is—
						(1)an organization
				that is described in section 501(c)(3) or 501(c)(4) of the Internal Revenue
				Code of 1986 and exempt from taxation under section 501(a) of such Code (or has
				submitted an application for determination of tax exempt status under such
				section); or
						(2)an organization
				described in section 527 of such Code (other than a State, district, or local
				committee of a political party, a candidate for State or local office, or the
				authorized campaign committee of a candidate for State or local
				office).
						.
		5.Ban on use of
			 soft money for any partisan voter registration activitiesTitle III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.), as amended by section 4, is further amended by adding
			 at the end the following new section:
			
				326.Ban on use of nonfederal funds for partisan voter
		  registration activitiesNo person may expend or disburse any funds
				for partisan voter registration activity which are not subject to the
				limitations, prohibitions, and reporting requirements of this
				Act.
				.
		6.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring after December
			 2006.
		
